NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                       BRADLEY JUSTIN BOWLING,
                              Appellant.

                             No. 1 CA-CR 18-0091
                               FILED 1-10-2019


          Appeal from the Superior Court in Maricopa County
                       No. CR2017-106927-001
         The Honorable William R. Wingard, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Nicholas Chapman-Hushek
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Rena P. Glitsos
Counsel for Appellant
                          STATE v. BOWLING
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Maria Elena Cruz and Judge Randall M. Howe joined.


J O H N S E N, Judge:

¶1            Bradley Justin Bowling appeals his disorderly conduct and
shoplifting convictions and the resulting sentences, arguing the superior
court abused its discretion when it failed to inquire into his purported
request for new counsel. For the following reasons, we affirm.

            FACTS AND PROCEDURAL BACKGROUND

¶2           Bowling was charged with disorderly conduct, a Class 6
felony, and shoplifting, a Class 1 misdemeanor. The superior court found
Bowling indigent, appointed him a lawyer and set a firm trial date.

¶3          At the beginning of the comprehensive pretrial conference
one month before trial, the following exchange occurred:

      [Defense counsel]: Your Honor, before we address the
      [scheduled pretrial matters], Mr. Bowling would like to
      address the Court.

      [Bowling]: [H]ow do I get my lawyer removed from the case?

      The Court: I'm sorry, what?

      [Bowling]: My lawyer removed from the case.

      The Court: Well, you need to file a motion.

      [Bowling]: Yeah, I can't file because my hand is all messed up
      and [Defense counsel] said I could just ask you and you
      would remove him, and deal with it.

      The Court: No, I don't deal with oral motions. You have to
      file something in writing.

      [Bowling]: I guess you're on board, because I can't write. I
      have all those pins in my hand.


                                    2
                           STATE v. BOWLING
                           Decision of the Court

       [Defense counsel]: Your Honor, I'm not – I'm unable to file a
       motion to remove myself, so . . .

       The Court: No, no, he has to do it.

       [Bowling]: So then I guess he's staying on, I'm guessing.
       Okay.

       [Defense counsel]: That's fine. It appears that I'm going to
       stay on if he's not going to file the motion, right?

       [Bowling]: I can't – I don't have nothing to write with. My
       hand's all messed up.

       The Court: I'm not talking about writing it now, sometime in
       the future –

       [Bowling]: I don't get medical treatment in there.

                               *      *      *

       [Bowling]: He can't write it himself, so he's back on board.

       The Court: Okay.

Bowling did not raise the issue with the court again, either in writing or
orally.

¶4             After a three-day trial, the jury convicted Bowling of both
charges. Before sentencing, Bowling admitted to three prior felony
convictions; the superior court then sentenced him to concurrent terms of
incarceration, the longest of which was 2.25 years. Bowling timely
appealed. We have jurisdiction over Bowling's appeal pursuant to Article
6, Section 9, of the Arizona Constitution, and Arizona Revised Statutes
("A.R.S.") sections 12-120.21(A)(1) (2018) and 13-4033(A)(1) (2018).1

                              DISCUSSION

¶5            Bowling argues the superior court violated his Sixth
Amendment right to counsel when it "failed in its duty to make any inquiry
into the reasons for [Bowling's] request" for a change of counsel.



1      Absent material revision after the date of an alleged offense, we cite
the current version of a statute or rule.


                                     3
                             STATE v. BOWLING
                             Decision of the Court

¶6            "The Sixth Amendment guarantees criminal defendants the
right to representation by counsel," but does not guarantee indigent
defendants "counsel of [their] choice." State v. Torres, 208 Ariz. 340, 342, ¶ 6
(2004). Nonetheless, when a defendant asks to change appointed lawyers,
the court must "inquire as to the basis of a defendant's request." Id. at 343,
¶ 7. We review a superior court's ruling denying a change of counsel for an
abuse of discretion. State v. Hernandez, 232 Ariz. 313, 318, ¶ 11 (2013).

¶7            Here, the superior court did not abuse its discretion because
Bowling did not make clear whether he wanted the court to replace his
current appointed counsel with another or wanted the court to allow him
to discharge that lawyer and represent himself. The transcript reveals that
Bowling's question – "how do I get my lawyer removed from the case?" –
and the ensuing discussion only focused on the procedure Bowling would
have to follow to end his current counsel's participation in the case. At no
point did Bowling unequivocally ask the court to appoint him a different
lawyer; nothing he said gave the court any indication that he had an
irreconcilable conflict or a complete breakdown in communication with his
lawyer. See Torres, 208 Ariz. at 342, ¶ 6 (stating grounds for change of
counsel under Sixth Amendment). As the State suggests, the court could
have construed Bowling's question to suggest that he was merely thinking
about whether to ask for a change of counsel.

¶8             If the superior court discerned that Bowling might have been
suggesting he wanted to change counsel, the better course would have been
for the court to ask Bowling for clarification. Nevertheless, on this record,
the court observed, heard and spoke with Bowling, and so was in a better
position than we to understand the basis for his request. See State v.
Calderon, 171 Ariz. 12, 13-14 (App. 1991). Because Bowling did not inform
the court of grounds that might have supported a request for change of
counsel under the Sixth Amendment, the court did not abuse its discretion
by failing to inquire. See Torres, 208 Ariz. at 343, ¶ 7 (citing Smith v. Lockhart,
923 F.2d 1314, 1320 (8th Cir. 1991) ("When a defendant raises a seemingly
substantial complaint about counsel, the judge 'has an obligation to inquire
thoroughly into the factual basis of defendant's dissatisfaction.'")).

¶9            Bowling also argues the superior court abused its discretion
when it "expressly prohibited him from making his claim unless he did so
in writing." We disagree. First, regardless of whether a motion for change
of counsel must be made in writing, Bowling did not clearly indicate even
orally that he wanted to change his counsel. Second, nothing precluded
Bowling from asking someone else to hand-write his motion for him, and
Bowling does not argue he could not have done so.


                                        4
                         STATE v. BOWLING
                         Decision of the Court

                            CONCLUSION

¶10          For the foregoing reasons, we affirm Bowling's convictions
and sentences.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      5